     Case 3:20-cv-01875-GPC-DEB Document 10 Filed 01/06/21 PageID.1138 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHAUN REGINALD SHAW,                               Case No.: 20-cv-1875-GPC (DEB)
12                                     Petitioner,
                                                         ORDER:
13    v.
                                                            (1) GRANTING PETITIONER’S
14    STU SHERMAN, et al.,
                                                         MOTION FOR ENLARGEMENT OF
15                                  Respondents.         TIME; AND
                                                           (2) DENYING PETITIONER’S
16
                                                         MOTION FOR APPOINTMENT OF
17                                                       COUNSEL
18
                                                         [DKT. NOS. 6, 9]
19
20          Before the Court are Petitioner Shaun Reginald Shaw’s Motions for Enlargement of
21    Time and Appointment of Counsel. Dkt. Nos. 6, 9. Petitioner is a state prisoner proceeding
22    pro se and in forma pauperis on a Petition for Writ of Habeas Corpus filed pursuant to
23    28 U.S.C. § 2254 (“Petition”).
24          Good cause appearing, the Court GRANTS in part Petitioner’s Motion for
25    Enlargement of Time to file a traverse. Petitioner may file a traverse on or before
26    March 5, 2021. The Court DENIES Petitioner’s Motion for Appointment of Counsel
27    without prejudice.
28

                                                     1
                                                                              20-cv-1875-GPC (DEB)
     Case 3:20-cv-01875-GPC-DEB Document 10 Filed 01/06/21 PageID.1139 Page 2 of 3



 1          Petitioner requests appointment of counsel because he: (1) is unable to afford
 2    counsel; (2) has limited education and is untrained in the law; (3) is “without funds to hire
 3    a private investigator”; and (4) has developmental cognitive disabilities. Dkt. No. 6 at 4, 8.
 4          Petitioners do not have an absolute right to counsel in habeas corpus actions. See
 5    Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). Nevertheless, by statute, district
 6    courts have discretion to appoint counsel in habeas proceedings for “any person financially
 7    unable to obtain adequate representation” when “the interests of justice so require.”
 8    18 U.S.C. § 3006A(a)(2). “In deciding whether to appoint counsel in a habeas proceeding,
 9    the district court must evaluate the likelihood of success on the merits as well as the ability
10    of the petitioner to articulate his claims pro se in light of the complexity of the legal issues
11    involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
12          The Court finds that Petitioner has not demonstrated that appointment of counsel
13    will best serve the interests of justice. First, Petitioner argues the Court should appoint him
14    counsel because he “is indigent and [im]prisoned and without proper funds to employ
15    counsel. . . .” Dkt. No. 6 at 5. Petitioner’s indigent status, however, does not alone entitle
16    him to appointment of counsel. The Court must also consider Petitioner’s likelihood of
17    success on the merits and his ability to articulate his claims.
18          Second, Petitioner contends his low reading skills, education, and cognitive
19    functioning compel the court’s discretionary appointment of counsel. Petitioner included
20    with his Motion an “Adaptive Support Form” signed by a licensed psychologist on
21    September 1, 2020. Dkt. No. 6 at 12. The form indicated that Petitioner requires:
22    (1) assistance with “reading and writing CDCR forms”; (2) “simple language and 1 or 2
23    step instructions. Ask I/M to explain in his own words to ensure he understands. Repeat
24    information if necessary”; (3) “[p]rompt[ing] to complete personal hygiene, brush teeth,
25    cell cleaning, shower and laundry procedure; and (4) “extra time and coaching to
26    learn/adjust to new tasks and routines.” Id. However, these facts do not establish an
27    entitlement to the appointment of counsel in habeas proceedings. See Storey v. Paramo,
28    No. 17-cv-23-LAB (BGS), 2017 U.S. Dist. LEXIS 132648, at *5 (S.D. Cal. Aug. 18, 2017)

                                                     2
                                                                                   20-cv-1875-GPC (DEB)
     Case 3:20-cv-01875-GPC-DEB Document 10 Filed 01/06/21 PageID.1140 Page 3 of 3



 1    (“[T]he mere fact that Petitioner commands a seventh grade education does not establish
 2    an entitlement to the appointment of counsel.”); Marlow v. Frakes, No. 9-cv-5455-RJB-
 3    KLS, 2010 WL 3786862, at *14 (W.D. Wash. Aug. 16, 2010) (denying motion for
 4    appointment of counsel where petitioner claimed that he is “uneducated, illiterate and must
 5    rely on a reader/writer who is not trained in the law” because petitioner was able to file
 6    appropriate papers to articulate his claims), report and recommendation adopted, 2010 WL
 7    3786804 (Sept. 23, 2010); Rodriguez v. Tucker, 04-cv-2808, 2006 U.S. Dist. LEXIS 2976,
 8    at *4 (D. Ariz. Jan. 25, 2006) (“Petitioner’s low IQ alone, absent a showing of an inability
 9    to articulate his claims pro se and a showing of a likelihood of success on the merits, does
10    not warrant appointment of counsel.”).
11          Here, Petitioner has sufficiently represented himself on multiple occasions in this
12    action—in his Petition, Motion for Leave to Proceed in forma pauperis, and the instant
13    Motions. Dkt. Nos. 1, 2, 6, 9. Furthermore, the Court has reviewed the Petition and cannot
14    conclude that Petitioner is likely to succeed on the merits. Therefore, the “interests of
15    justice” do not warrant the appointment of counsel in this case at this time. Accordingly,
16    the Court DENIES Petitioner’s Motion for Appointment of Counsel without prejudice.
17          IT IS SO ORDERED.
18    Dated: January 6, 2021
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                20-cv-1875-GPC (DEB)
